The trust was created by the provisions of the will respecting the life legacies and the support of Ann A. Moses. The uncertainty as to the amount which would be required for her support rendered a division of the estate impracticable during her lifetime; but her death removed the uncertainty, and the debts and special legacies being paid, no contingency remains, and no reason exists why a distribution of the estate cannot now be made. Ordinarily the beneficiaries under a will, unless it is otherwise provided, are entitled to their respective shares of the estate as soon as they can be determined and distribution can reasonably be made; and, unless the contrary appears, it is to be assumed that the testator intended that distribution should be made as soon as practicable. Where a testator by his will bequeaths to his executors several sums of money in trust for different parties, each trust should be kept distinct from the others, so that every step in its management may be distinctly traceable in the accounts of the trustees and in the investments they make. The trust must not, through investment, be complicated with the rights of strangers, or required to share in the losses of other funds. 1 Per. Tr., s. 463; Fowler v. Colt, 25 N. J. Eq. 202; McCullough v. McCullough, 44 N. J. Eq. 313.
The amount of the bequests to the life legatees and their children is a definite sum, ascertained to be $7,179.44. The balance of the estate belongs to the residuary legatees; and the fact that the trust has not been fully performed as to the life legacies, furnishes no ground for withholding from the residuary legatees the shares to which they are entitled. There is nothing in the will indicating that the testator intended that the distribution of the estate should be postponed until after the death of the life legatees; and the balance of the fund above $7,179.44 should be distributed among the residuary legatees.
Decree accordingly.
BLODGETT, J., did not sit: the others concurred.